Name: Commission Regulation (EC) No 1126/1999 of 28 May 1999 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1998
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  regions and regional policy;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R1126Commission Regulation (EC) No 1126/1999 of 28 May 1999 fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1998 Official Journal L 135 , 29/05/1999 P. 0047 - 0047COMMISSION REGULATION (EC) No 1126/1999of 28 May 1999fixing, for the purposes of Regulation (EC) No 411/97, the ceiling for Community financial assistance granted to producer organisations setting up operational funds for 1998THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 411/97 of 3 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational programmes, operational funds and Community financial assistance(1), as last amended by Regulation (EC) No 1013/1999(2), and in particular Article 10 thereof,(1) Whereras Article 15(1) of Council Regulation (EC) No 2200/96(3), as last amended by Regulation (EC) No 857/1999(4), provides for the granting of Community financial assistance to producer organisations setting up operational funds; whereas paragraph 5 of that Article provides that up to 1999, that financial assistance is to be capped at 4 % of the value of the marketed production of each producer organisation, provided that the total financial assistance represents less than 2 % of the total turnover of all producer organisations; whereas, as from 1999, that 4 % will be increased to 4,5 % and the percentage of the total turnover will rise from 2 % to 2,5 %;(2) Whereas, according to information forwarded to the Commission by the Member States pursuant to Article 10 of Regulation (EC) No 411/97, the financial assistance applied for in respect of 1998 by producer organisations amounts to EUR 264,40 million against a total turnover of all producer organisations of EUR 11893,95 million; whereas the ceiling for the abovementioned Community financial assistance should therefore be set at 2,9180 % of the value of marketed production of each producer organisation,HAS ADOPTED THIS REGULATION:Article 1The Community financial assistance provided for in Article 15(1) of Regulation (EC) No 2200/96 shall be capped at 2,9180 % of the value of marketed production of each producer organisation for aid applications in respect of 1998.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 62, 4.3.1997, p. 9.(2) OJ L 123, 13.5.1999, p. 42.(3) OJ L 297, 21.11.1996, p. 1.(4) OJ L 108, 27.4.1999, p. 7.